DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 06/01/22 have been fully considered but they are not persuasive.
The applicant’s representative arguments are about a different embodiment.  The Applicant’s representative is arguing about Figures 18C and 20B, however, the Examiner is referring to Figs. 5A and 5B.
The embodiment of Figs. 5A-5B clearly show one tubular frame (400) comprising an axis and a length extending axially (see figure below), a plurality of circumferentially spaced apart axial posts (see for example element 408), wherein at least one axial post extends substantially the length of the tubular body (see figure below) and a lattice structure comprising open cells extending between each of the axial posts and also see figure below showing the elongated nodes.  For the reasons above and below, the Examiner maintained the rejection.

    PNG
    media_image1.png
    1032
    1450
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 21-28 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Braido et al US Patent Pub. 2012/0078347A1.
	Braido et al discloses a frame (400) configured to accept a valve component of a prosthetic valve device comprising: a tubular body comprising an axis and a length extending axially; a plurality of circumferentially spaced-apart axial posts (408, 404); wherein at least one axial post extends substantially the length of the tubular body and a lattice structure (402,410, 430, 450) comprising open cells (see Fig. 5B) extending between each of the axial posts; wherein the lattice structures and the axial posts are integrally formed as a unitary structure free of seams; and wherein the axial posts comprise axially elongated nodes (432).  See figure above.
	Regarding claim 23, see paragraph 0090.
	Regarding claim 24, see Fig. 5A.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8/8/22